Citation Nr: 0009882	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
January 1997, with a period of active duty for training 
occurring in 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
of the veteran to service connection for a disorders of the 
right shoulder, right hip, and back, as well as bilateral 
wrist, knee, and ankle disorders.  An appeal as to all of the 
foregoing was initiated in May 1997, and by further rating 
action in November 1997, the RO granted service connection 
for all of the claimed disorders, except for the claimed 
bilateral knee disorder.  Only that issue remains for 
consideration by the Board.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed in July 1997, the veteran specifically requested that 
he be afforded an RO hearing.  Such a proceeding was 
scheduled to occur in February 1998 and written notice of the 
date and time of the hearing was furnished to the veteran and 
his representative in January 1998.  The veteran, however, 
failed to appear for his requested hearing, and, as such, 
this appeal will be considered on the basis of the evidence 
contained in the veteran's claims folder.

The veteran's representative in an informal hearing 
presentation, dated in April 2000, initially raised a claim 
of entitlement to service connection on a secondary basis for 
a bilateral knee disorder.  Such a claim has not to date been 
developed or adjudicated by the RO, and as it is not a claim 
inextricably intertwined with the issue now before the Board 
for review, the undersigned hereby refers the issue of 
secondary service connection for a bilateral knee disorder to 
the RO for initial development and consideration, as 
appropriate.


FINDING OF FACT

The veteran's claim of entitlement to service connection on a 
direct basis for a bilateral knee disorder is not supported 
by cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection on a 
direct basis for a bilateral knee disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

The report of a Reserve enlistment examination in December 
1991 shows no complaint or finding of knee pathology.  
Complaints of foot pain in April and May 1995 culminated in 
entry of assessments of pes planus, post-tibial tendinitis, 
possible stress reaction, and a Grade I left ankle sprain.  
In June 1994, the veteran sought outpatient medical treatment 
for a complaint of pain of the left tibia of eight weeks' 
duration.  A bone scan at that time disclosed an old stress 
fracture of the mid-shaft of the right tibia and a stress 
reaction at the left tibia.  Complaints of painful legs in 
August 1994 yielded an assessment of shin splints.  In 
October 1994, the veteran voiced a complaint of bilateral 
knee pain of three weeks' duration, without associated 
trauma; the assessment was of flat feet.  A periodic medical 
examination conducted by the service department in May 1995 
was found to be negative for any abnormality of either knee.

Service medical records show that, in August 1995, the 
veteran complained of knee pain, and he reported that his 
knees sometimes locked up when he awoke in the morning.  
Examination at that time was normal and the assessment was of 
bilateral knee pain.  He was referred for X-rays, and within 
the referral slip, it was noted that the veteran had injured 
himself when jumping from a vehicle; X-rays of the knees were 
found to be within normal limits.  When seen in October 1995, 
the veteran complained of right knee pain of two years' 
duration, and it was set forth that he had stepped on a 
bottle and fallen against his car.  No pertinent assessment 
was offered.

Other treatment was received by the veteran in service for 
complaints of leg pain in late 1995 and early 1996, but 
without a showing of pathology of either knee or entry of a 
knee-related diagnosis.  A specific complaint of left knee 
pain was set forth by the veteran in February 1996, but no 
relevant assessment was offered.  A Medical Evaluation Board 
examination performed later in 1996 demonstrated no evidence 
of any knee disorder, despite the veteran's complaint of 
bilateral knee pain.  It was the finding of a Physical 
Evaluation Board convened in November 1996 that bilateral pes 
planus rendered the veteran unfit for the performance of the 
duties of his grade and military occupational specialty.  No 
finding was made as to the presence of any knee abnormality.  

Following the veteran's separation from service, he was 
afforded a VA medical examination in December 1997.  Clinical 
findings therefrom included mild crepitus and point 
tenderness of the knees, but no other abnormality.  X-rays of 
the knees were found to be normal, except for a congenital 
bipartate left patella.  The diagnoses offered were of 
pericapsular and peripatellar pain with no evidence of 
changes on clinical or X-ray examinations, as well as a 
bipartate patella, non-symptomatic.

In the case at hand, the veteran alleges that bilateral knee 
pain had its onset in service in or about 1994.  No trauma is 
noted by the veteran to have been a precipitating factor with 
respect to the onset of his knee pain.  While service medical 
records identify episodic complaints of knee pain, some of 
which are shown to have been in response to specified trauma, 
pathology of either knee for which VA compensation is payable 
is not shown in service or thereafter.  As indicated above, a 
medical diagnosis of current disability is a threshold 
criterion for a well-grounded claim for service connection, 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992), and it is 
noted that, aside from the congenital knee anomaly noted on 
VA examination in December 1997, the only other diagnosis 
shown was of pericapsular and peripatellar pain.  Pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the 
veteran himself has stated that he has disability of the 
knees, the record does not indicate that the veteran has the 
requisite medical knowledge or training as would render him 
able to offer an opinion as to medical diagnosis or etiology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In terms of the congenital anomaly noted on examination in 
late 1997, the Board observes that congenital defects, such 
as the veteran's asymptomatic bipartate patella, are not 
diseases or injuries within the meaning of applicable 
legislation providing VA compensation benefits.  38 C.F.R. 
§ 3.303(c) (1999).  Moreover, such defect is not shown to 
have been subject to any superimposed disease or injury 
during service as might permit consideration on the basis of 
any in-service aggravation.  See VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  As well, the evidence does not show, nor are 
allegations offered, that the veteran served in combat or 
otherwise served on active duty in the Southwest Asia theater 
of operations, such as would render applicable the provisions 
of 38 U.S.C.A. § 1117, 1154 (West 1991 and Supp. 1999) or 
38 C.F.R. § 3.117 (1999).  

In the absence of evidence of a medical diagnosis of current 
disability involving either knee, denial of the claim 
presented is warranted on the basis that it is not well 
grounded.  Further, the Board is not aware of any relevant 
evidence which may exist, or could be obtained, that, if 
true, would render the claim in question "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  Lastly, as the veteran's claim is not well 
grounded, VA has no duty to assist him in developing the 
record to support his claim.  Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

Inasmuch as the veteran's claim is not well grounded, a 
weighing of the merits of such claim is not herein undertaken 
and, thus, the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of the benefit of the doubt where the evidence is 
in relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

